UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:May 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-54328 EFLO ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 26-3062721 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 333 N. Sam Houston Parkway East, Suite 600, Houston, Texas77060 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(281) 260-1034 ­­­­­ (Former name or former address if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).YesoNoþ As of July 11, 2014, the registrant had 19,841,735 outstanding shares of common stock. FORWARD LOOKING STATEMENTS The information contained in this Form10-Q contains certain forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, Section21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995. These forward-looking statements involve risks and uncertainties. Any statement which does not contain a historical fact may be deemed to be a forward-looking statement. In some cases, you can identify forward-looking statements by terminology such as "may", "will", "should", "expect", "plan", "intend", "anticipate", "believe", "estimate", "predict", "potential" or "continue", the negative of such terms or other comparable terminology. In evaluating forward looking statements, you should consider various factors outlined in our latest Form10-K filed with U.S. Securities Exchange Commission (“SEC”) on November 29, 2013 and, from time to time, in other reports we file with the SEC. These factors may cause our actual results to differ materially from any forward-looking statement. We disclaim any obligation to publicly update these statements, or disclose any difference betweenour actual results and those reflected in these statements. 2 PART 1 –FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS EFLO ENERGY, INC. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS May 31, August 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, Joint interest owners and other Prepaids Other Total current assets OIL AND GAS PROPERTIES, full cost method, unproven OTHER ASSETS - Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Convertible notes, net of $326,213 of unamortized discount at May 31, 2014 - Asset retirement obligation - current Total current liabilities NONCURRENT LIABILITIES Asset retirement obligations Deferred income taxes Total liabilities STOCKHOLDERS' EQUITY Capital Stock Authorized: 10,000,000 preferred shares, par value $0.001 per share 150,000,000 common shares, par value $0.001 per share Issued and outstanding: 19,648,797 and 19,487,739 common shares at May 31, 2014and August 31, 2013, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit during the exploration stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 EFLO ENERGY, INC. (An ExplorationStage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Cumulative results Three Months Ended Nine Months Ended from July 22, 2008 to May 31, May 31, May 31, May 31, May 31, EXPENSES Management and director's fees Stock-based compensation expense Consulting fees Professional fees Financing fees - - - Office, travel and general Accretion of asset retirement obligations Oil and gas property impairment - Total Expenses OPERATING LOSS ) OTHER INCOME (EXPENSE) Interest Expense ) - ) - ) Gain on acquisition of assets - - - Gain on forgiveness of accounts payable - - NET INCOME (LOSS) before taxes ) Provision for income tax - - - ) ) NET INCOME (LOSS) $ ) $ ) $ ) $ $ ) Foreign currency translation ) COMPREHENSIVE INCOME (LOSS) $ ) $ ) $ ) $ $ ) EARNINGS (LOSS) PER SHARE Basic $ ) $ ) $ ) $ Diluted $ ) $ ) $ ) $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 EFLO ENERGY, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Cumulative results Nine Months Ended from July 22, 2008 to May 31, May31, May 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Stock-based compensation and fee payments Amortization of convertible note discount - Unrealized foreign exchange losses ) ) ) Gain on forgiveness of accounts payable - ) ) Gain on acquisition of Nahanni assets - ) ) Accretion of asset retirement obligations Oil and gas property impairment - - Deferred income tax provision - Changes in working capital items - Accounts receivable ) ) ) Prepaids and other ) ) Accounts payable and accrued liabilities Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Expenditures on oil and gas properties, net ) ) ) Acquisition of oil and gas interests - ) ) Net cash used in investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Common stock sold for cash, net of fees - Common stock redeemed for cash - - ) Proceeds from notes payable - Repayments of notes payable - - ) Loans from related parties - - Net cash provided by financing activities INCREASE (DECREASE)IN CASH ) ) CASH, BEGINNING OF PERIOD - CASH, END OF PERIOD $ $ $ SUPPLEMENTAL DISCLOSURE: Cash paid for interest $
